                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 FLEXIDER USA CORPORATION,       )
                                 )
      Plaintiff,                 )
                                 )
 v.                              )                  Case No. 3:19-cv-00764
                                 )                  Judge Aleta A. Trauger
 CINDY RICHMOND d/b/a REDS )
 TRUCKING; AIRFREIGHT.COM, a )
 Delaware Corporation; and TOTAL )
 QUALITY LOGISTICS, LLC,         )
                                 )
      Defendants.                )


                                           ORDER

       For the reasons set forth in the accompanying Memorandum, defendant Airfreight.com’s

Motion for Summary Judgment, or in the Alternative, for Partial Summary Judgment Limiting

Liability (Doc. No. 92) is GRANTED IN PART AND DENIED IN PART. Insofar as Airfreight

seeks dismissal of the Carmack Amendment claim against it (Count II of the Amended Complaint),

the motion is GRANTED. In other respects, the motion is DENIED.

       The Motion for Summary Judgment, or in the Alternative, for Partial Summary Judgment

Limiting Liability filed by defendant Total Quality Logistics, LLC (“TQL”) (Doc. No. 99) is

likewise GRANTED IN PART AND DENIED IN PART. The motion is DENIED, insofar as

its seeks judgment as to TQL’s liability and seeks to limit such liability to $346,542. The

alternative motion to limit liability is GRANTED IN PART, in that the court finds that TQL’s

maximum possible liability for breach of contract is limited by the amount of insurance coverage

it contracted to provide, or $500,000.




  Case 3:19-cv-00764 Document 116 Filed 03/25/21 Page 1 of 2 PageID #: 1992
       Because the court has determined that TQL’s Motion for Summary Judgment should be

denied without reference to the new facts set forth in the plaintiff’s proposed Supplement to Its

Statement of Additional Disputed Material Facts or the exhibit attached thereto (Doc. Nos. Doc.

No. 114-1, 114-2), the plaintiff’s Motion for Leave to File Supplement to Statement of Additional

Disputed Material Facts in Opposition to TQL’s Motion for Summary Judgment (Doc. No. 114)

is DENIED.

       This case remains scheduled for trial to begin on June 29, 2021 at 9:00 A.M.

       It is so ORDERED.



                                                 ____________________________________
                                                 ALETA A. TRAUGER
                                                 United States District Judge




  Case 3:19-cv-00764 Document 116 Filed 03/25/21 Page 2 of 2 PageID #: 1993
